 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEXTER BROWN,                                     No. 2:18-cv-2141-EFB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    EDMUND G. BROWN, Jr., et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). For the reasons

19   stated below, the court finds that plaintiff has not demonstrated he is eligible to proceed in forma

20   pauperis.

21           A prisoner may not proceed in forma pauperis:

22           if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
             any facility, brought an action or appeal in a court of the United States that was
23           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
             upon which relief may be granted, unless the prisoner is under imminent danger of
24           serious physical injury.
25

26   28 U.S.C. § 1915(g). Court records show that plaintiff has been designated a three-strikes

27   /////

28   /////
                                                        1
 1   litigant for purposes of § 1915(g)1 and plaintiff’s complaint fails to allege facts that adequately
 2   demonstrate he is under imminent danger of serious physical injury.2 Plaintiff’s application for
 3   leave to proceed in forma pauperis must therefore be denied pursuant to § 1915(g). Plaintiff must
 4   submit the appropriate filing fee in order to proceed with this action.
 5           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a
 6   United States District Judge to this action.
 7           Further, because plaintiff has not paid the filing fee and is not eligible to proceed in forma
 8   pauperis, IT IS HEREBY RECOMMENDED that:
 9           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 4) be denied; and
10           2. Plaintiff be ordered to pay the $400 filing fee within fourteen days from the date of any
11   order adopting these findings and recommendations and be admonished that failure to do so will
12   result in the dismissal of this action.
13           These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15   after being served with these findings and recommendations, any party may file written
16   objections with the court and serve a copy on all parties. Such a document should be captioned
17   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
18   /////
19   /////
20   /////
21   /////
22           1
                 See Brown v. Sagireddy, No. 2:17-cv-2041-KJM-AC (E.D. Cal. May 2, 2018), ECF No.
23   14.

24           2
               To meet his burden under § 1915(g) to adequately allege “imminent danger of serious
     physical injury,” plaintiff must provide “specific fact allegations of ongoing serious physical
25   injury, or a pattern of misconduct evidencing the likelihood of imminent serious physical injury.”
26   Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “Vague and utterly conclusory
     assertions” of harm are insufficient. White v. Colorado, 157 F.3d 1226, 1231-32 (10th Cir. 1998).
27   That is, the “imminent danger” exception is available “for genuine emergencies,” where “time is
     pressing” and “a threat . . . is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir.
28   2002).
                                                          2
 1   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 2   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: October 10, 2018.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
